Title: To James Madison from John Willis, 25 May 1808
From: Willis, John
To: Madison, James



Dr Sir,
Orange May 25 1808.

I received the inclosed letter a few days since from Mr. Taylor, respecting the Tax paid on the lands in Kentucky held by yourself and him.  Mr. Taylor was in this State about twelve Months since when I put into his hands thirty Dollars which he imagined would be sufficient to discharge the arrears then due together with the Tax of 1805, tho’ you will find from his letter that, in consequence of the Tax not having been paid since 1800; the further Sum of $40 is required which he wishes to be paid to Ross & Co. of Fredbg  Should you have any transaction with that house you will be pleased to direct a credit to be given Mr. Taylor of $35 that being our respective parts of the Tax, unless some expence has been incurred by yourself which I am not informed of, in which case if you will be so obliging as to inform me I will take up the Order from Mr. Taylor myself.  Your Brother with the rest of the family are well  I am with much respect & esteem your obt. & very humb. Serv.

John Willis

